Exhibit 10.1
Execution Version


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (“Agreement”) made this May 26th, 2020 (the “Effective
Date”) between Dicerna Pharmaceuticals, Inc., a Delaware corporation
(“Company”), on the one hand and Douglas Pagán (the “Executive”) on the other
hand.


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on terms set forth herein;
        
NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


1.Term of Employment.


        The Executive’s employment under this Agreement shall commence on the
Effective Date and shall end on such date as the Executive’s employment
terminates in accordance with Section 4 of this Agreement. Subject to the
balance of this Agreement, the Executive shall be an at-will employee of the
Company whose employment may be terminated (by the Company or by the Executive)
at any time, for any or no reason, in which case the Executive will be entitled
to the separation benefits set forth in Section 4, below.


2.Duties.


        During his employment with the Company, the Executive shall have the
title of Chief Financial Officer. The Executive shall devote his full business
time and effort to the performance of his duties for the Company, which he shall
perform faithfully and to the best of his ability. The Executive shall have all
of the customary powers and duties associated with his position and shall be
subject to the Company’s policies, procedures, and approval practices, as
generally in effect from time to time for all senior executives of the Company
and the direction and oversight of the Board. The Executive will report directly
to the Chief Executive Officer of the Company.


3.Compensation and Related Matters.
a.Base Salary. The Company shall pay the Executive base salary at a rate of
$16,875 paid twice monthly (which annualizes to $405,000), less withholdings and
deductions required and/or permitted by law. The Executive’s base salary shall
be paid in conformity with the Company’s payroll practices generally applicable
to the Company’s senior executives.
b.Signing and Annual Bonus. The Company shall pay the Executive a one-time
signing bonus (the “Signing Bonus”) of $100,000 (less applicable withholding
taxes and deductions) payable within 30 days of the Executive’s start date at
the Company. The Signing Bonus is subject to the following repayment
obligations: as a condition of the Executive’s employment with the Company and
for receiving the Signing Bonus, the Executive agrees that if, at any time
during the twelve months following the Executive’s first date of employment with
the Company (the “Effective Date”), the Executive (a) resigns his employment
with the Company other than for Good Reason, he shall repay the Signing Bonus,
on a pro-rata basis based on length of service with such pro-rata portion
calculated by multiplying the amount of such Signing Bonus by a fraction: (x)
the numerator of which is the number of days worked by the Executive during the
period commencing on the Effective Date and ending on the last day of his
employment with the Company, and (y) the denominator of which is three hundred
sixty five (365); or (b) the Company terminates the Executive’s employment for
Cause, he shall repay the Signing Bonus in-full. With respect to any amount
required to be repaid to the Company by the Executive pursuant to the foregoing
sentence, the Executive will provide payment of such amount within thirty days
(30) of his last date of employment. The Executive shall be eligible to be
considered for an Annual Bonus upon achieving of certain pre-determined
performance targets consistent with any Incentive Compensation Plan established
by the Compensation Committee (the “Committee”). The Annual Bonus shall be
based, in part, on the Executive’s performance. The grant of such a bonus shall
be in the sole discretion of the Committee. The maximum bonus amount for which
the



--------------------------------------------------------------------------------



Executive will be eligible is forty percent (40%) of base salary earned for the
calendar year, provided that, the Annual Bonus for the first year of employment
will not be prorated based on the date of hire. The Annual Bonus will be earned
only after it has been granted by the Committee. The Annual Bonus shall be paid
to the Executive following the close of the fiscal year to which it relates, in
no event later than March 15th of the calendar year immediately following the
calendar year in which it was earned. The Executive must be actively employed by
the Company at the time the Committee considers granting of bonuses to be
eligible to receive such bonus.
c.Equity Compensation. Subject to the approval of the Board or an appropriate
committee thereof, the Executive shall be eligible for:
i. a stock option grant (the “Option Grant”) to purchase in total up to 95,650
shares of the Company’s Common Stock at an exercise price equal to the fair
market value of each share on the date of grant as determined by the Board or an
appropriate committee thereof. The Option Grant shall vest in accordance with
the following schedule: 25% of the shares underlying the Option Grant will vest
on the twelve (12) month anniversary of Executive’s commencement of full-time
employment with the Company and the remaining shares will vest and become
exercisable on a pro rata, monthly basis thereafter on the same day of the month
as the vesting commencement date (or if there is no corresponding day, on the
last day of the month), such that all shares underlying the Option Grant shall
have vested on the fourth anniversary of the vesting commencement date. Vesting
of the Option Grant will be subject to Executive’s continued status as a service
provider with the Company at each such vesting period. The Option Grant will be
subject to the terms of a stock plan and a stock option agreement that the
Company and Executive will be required to execute; provided that,
notwithstanding anything to the contrary in the applicable stock option
agreement, the definition of “Cause” for purposes of such stock option agreement
shall be the definition of “Cause” as set forth in Section 4.c of this
Agreement.


ii.a grant of an award of an aggregate 27,300 restricted stock units (the “RSU
Grant”). The RSU Grant shall vest in accordance with the following schedule:
Twenty-five percent (25%) of the total number of restricted stock units granted
will vest on June 15, 2021 and on the first, second and third anniversaries of
that date, subject to your continued employment with the Company. Vesting of the
RSU Grant will be subject to Executive’s continued status as a service provider
with the Company at each such vesting period. The RSU Grant will be subject to
the terms of the governing plan document and a restricted stock unit award
agreement that the Company and the Executive will be required to execute.


d.Benefits. During his employment with the Company, the Executive shall be
entitled to participate in all employee benefit plans and programs, including
paid sick leave and holidays, life insurance, disability, medical, dental, and
retirement savings plans, to the same extent generally available to senior
executives of the Company, in accordance with the terms of those plans and
programs. The Executive shall be permitted up to four weeks of paid vacation per
year, which will accrue on a monthly basis. The Executive will not be allowed to
accumulate more than three weeks of unused vacation days at any given time. The
Executive may carry over a maximum of ten unused vacation days from one calendar
year to the next.
e.Expenses. The Company agrees to reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with Company business and within
standards to be established by the Board from time to time, including, without
limitation, travel and accommodations for authorized business trips, provided
vouchers therefor, or other supporting information as the Company may reasonably
require, are presented to the Company. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the rules and regulations thereunder (“Section 409A”) including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made no later than the last day of the calendar year following the
2



--------------------------------------------------------------------------------



year in which the expense is incurred; and (iv) the right to reimbursement or in
kind benefits is not subject to liquidation or exchange for another benefit.
f.Indemnification. The Company agrees to indemnify and hold harmless, and
advance expenses to, the Executive for the Executive’s conduct as an officer,
director and employee of the Company and to provide the Executive with
directors’ and officers’ liability insurance coverage, to the same extent and on
the same terms that the Company provides such aforementioned indemnification
right and liability insurance coverage to similarly situated officers and
directors of the Company.
4.Termination
a.Rights and Duties. The Executive is an employee “at will.” Accordingly, the
Company or the Executive may terminate his employment, at any time with or
without cause, for any lawful reason, or no reason. The Executive and the
Company agree that, without modifying or altering the Executive’s “at will”
status, each will provide the other with at least thirty (30) days’ prior
written notice of termination of the Executive’s employment with the Company. If
the Executive gives notice of termination, except in the case of a termination
by the Executive for “Good Reason” as set forth below, such notice will be
deemed a voluntary resignation by the Executive and the Company, in its sole
discretion, may elect to relieve the Executive of any obligation to perform
duties during the notice period, waive the notice period and immediately accept
termination of the Executive’s employment, without changing the status of such
termination as a voluntary resignation by the Executive. Should the Company in
the event of a voluntary resignation decide to relieve the Executive of any
obligation to perform duties during the notice period, waive the notice period
and immediately accept termination of the Executive’s employment, it shall
nonetheless continue his compensation and benefits for the term of the notice
period, except that no bonus shall be earned or awarded during and after the
notice period.
b.Termination for “Good Reason.” The Executive may terminate his employment at
any time for “Good Reason.” “Good Reason” shall comport with the requirements of
Regulation §1.409A-l(n)(2)(ii) and shall mean:
i.A material diminution in the Executive’s authority, duties or responsibilities
or requiring the Executive to report to an executive other than the Company’s
chief executive officer;
ii.A material diminution by the Company of the Executive’s annual base
compensation then in effect, except a material diminution generally affecting
the members of the Company’s management;
iii.Any action or inaction by the Company that constitutes a material breach by
the Company of the terms of this Agreement; or
iv.A requirement that the Executive be based more than 50 miles from the offices
at which he was principally employed immediately prior to the date of
termination.


The parties acknowledge and agree that “Good Reason” shall not be deemed to have
occurred unless: (1) the Executive provides the Company with written notice that
he intends to terminate his employment hereunder for one of the Good Reason
grounds set forth in Section 4.b. within sixty (60) days of the initial
occurrence of such ground, with such notice containing a description of such
ground, (2) if such Good Reason ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (3) the Executive terminates his employment within
ninety-one (91) days from the date that such Good Reason ground first occurs.
For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of a Good Reason ground, and failure to adhere to
such conditions in the event of the occurrence of grounds that would otherwise
have constituted Good Reason had the conditions herein been satisfied shall not
disqualify the Executive from asserting and satisfying the conditions for Good
Reason for any subsequent occurrence that may constitute Good Reason.


c.Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for “Cause.” “Cause” shall mean:
3



--------------------------------------------------------------------------------



i.The Executive’s commission of an act of fraud, dishonesty, breach of fiduciary
duty or misappropriation which may or does adversely affect the Company;
ii.The Executive’s conviction or plea of guilty or nolo contendere to or
engaging in any felony or crime involving moral turpitude, fraud,
misrepresentation or other crime and/or indictment for a crime that, in the
reasonable opinion of the Company, affects the Executive’s ability to perform
the duties set forth in this Agreement and/or reflects negatively upon the
Company;
iii.Unauthorized disclosure by the Executive of the Company’s Proprietary
Information, as defined in the Nondisclosure Agreement (as defined in Section 5
below), which results or could have been reasonably foreseen to result, in a
material financial loss to the Company;
iv.The Executive’s material breach of this Agreement or the Nondisclosure
Agreement; provided, that if such breach is reasonably possible of being cured
in the opinion of the Company, then the Executive will be given thirty (30) days
after written notice from the Company of such breach to cure; or
v.The Executive’s failure (which shall not include any Disability as defined
below) or refusal to perform the duties and responsibilities of his employment
and/or to follow the policies and procedures of the Company, including without
limitation the failure or refusal to carry out lawful instructions from the
Board. If such failure or refusal is reasonably possible of being cured in the
opinion of the Company, then the Executive will be given thirty (30) days after
written notice from the Company of such failure or refusal to cure.
d.Termination in the Event of Death or Disability. The Agreement shall terminate
upon the Executive’s death or Disability, and the Executive’s employment with
the Company shall thereupon terminate. For purposes of the Agreement,
“Disability” is defined as any illness, injury, accident or condition of either
a physical or psychological nature as a result of which the Executive is unable
to perform the essential functions of his duties and responsibilities hereunder
for 90 days during any period of 365 consecutive calendar days or for any
consecutive 90-day period.
e.Effect of Termination.
i.If the Executive is terminated by the Company for Cause, or by the Executive
voluntarily other than for Good Reason, then the Executive will only be entitled
to payment when due of any unpaid base salary, expense reimbursements, and
vacation days accrued but unused prior to termination of employment.
ii.If the Executive’s employment is terminated by the Company other than for
Cause, or by the Company due to the Executive’s Disability, or by the Executive
for Good Reason (each of which will be deemed an involuntary termination), then
the Executive will be entitled to payment when due of any unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Executive’s execution of a separation
agreement and general release provided by the Company (including, at the
Company’s option, a non-competition obligation during any salary continuation
period and (at the Company’s option) a revocation period of seven (7) business
days) and expressly subject to the conditions described in Section 4.e.vi.
below, the following:
1)Continuation of the Executive’s base salary at the rate in effect as of the
day immediately preceding his date of termination for a twelve (12) month
period, payable in accordance with the Company’s regular payroll practices, less
applicable withholdings, commencing at the conclusion of the Review Period (as
described below), provided that the first installment of such payments shall
include all amounts which would have been paid during the period between the
Executive’s date of termination and the date of such first installment;
4



--------------------------------------------------------------------------------



2)Payment of a pro-rata portion of the actual amount of the Executive’s Annual
Bonus based on actual performance determined under the terms of the Company’s
annual bonus program as then in effect, with such pro-rata portion calculated by
multiplying the actual amount of such bonus for the year in which such
termination occurs by a number: (x) the numerator of which is the number of days
worked by the Executive during the fiscal year prior to termination, and (y) the
denominator of which is three hundred sixty five (365), with such payment to be
made after the determination of the bonus funding level (but in no event later
than March 15 of the calendar year following the year in which the Executive’s
termination occurs); and
3)The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) twelve (12) months or (ii) until the Executive becomes
eligible for health benefits through another employer or otherwise. After the
shorter period, the Executive will be responsible for premium payments for
continuation of such group health insurance coverage pursuant to the terms and
conditions of COBRA.
iii.If the Agreement is terminated because of the Executive’s death, the Company
shall pay to the estate of the Executive the salary and benefits which would
otherwise have been payable to the Executive up to the date of termination of
his employment because of death.
iv.In the event of a Change of Control (as defined below) occurs and, if within
one (1) year thereafter, the Executive’s employment is terminated by the Company
other than for Cause, or by the Company due to the Executive’s Disability, or by
the Executive for Good Reason (each of which will be deemed an involuntary
termination), then the Executive will be entitled to payment when due of any
unpaid base salary, expense reimbursements, and vacation days accrued prior to
termination of employment and, in exchange for the Executive’s execution of a
separation agreement and general release provided by the Company (including, at
the Company’s option, a non-competition obligation during any salary
continuation period and (at the Company’s option) a revocation period of seven
(7) business days) and expressly subject to the conditions described in Section
4.e.vi. below, the following:
1)A lump sum payment equal to the sum of (i) one (1) year of the Executive’s
base salary at the rate in effect as of the day immediately preceding his date
of termination, less applicable withholdings, plus (ii) the Executive’s target
annual bonus for the year in which the termination occurs, less applicable
withholdings, payable at the conclusion of the Review Period (as described
below);
2)The Executive shall be eligible to continue health benefits pursuant to COBRA
or the appropriate state equivalent. If the Executive is eligible for and
properly elects continuation of such coverage during the permissible time frame,
the Company will pay the premiums for such group health insurance coverage for
the shorter of (i) one (1) year or (ii) until the Executive becomes eligible for
health benefits through another employer or otherwise. After the shorter period,
the Executive will be responsible for premium payments for continuation of such
group health insurance coverage pursuant to the terms and conditions of COBRA;
and
3)Payment of a pro-rata portion of the target amount of the Executive’s annual
bonus, with such pro-rata portion calculated by multiplying the target amount of
such bonus for the year in which such termination occurs by a number: (x) the
numerator of which is the number of days worked by the Executive during the
fiscal year prior to termination, and (y) the denominator of which is three
hundred sixty five (365), with such payment to be made at the conclusion of the
Review Period (but in no event later
5



--------------------------------------------------------------------------------



than March 15 of the calendar year following the year in which the Executive’s
termination occurs).
v.In addition, in the event of a Change of Control, notwithstanding anything to
the contrary in any applicable option agreement or stock-based award agreement,
all time-based stock options and other time-based stock-based awards held by the
Executive, to the extent unvested as of immediately prior to the Change of
Control shall immediately accelerate and become fully exercisable or
nonforfeitable immediately prior to the consummation of the Change of Control.
For purposes of this Agreement, “Change of Control” means (A) the occurrence of
a merger or consolidation of the Company whether or not approved by the Board,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
50% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation which is in effect a financing transaction for the Company,
including, but not limited to, a reverse merger of the Company into a publicly
traded “shell” company, or (B) the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, provided that, in any case, “Change of Control” shall
be in accordance with Regulation §1.409A-3(i)(5).
vi.Payment of the severance pay and benefits described in Section 4.e.ii. or
4.e.iv., as applicable, is expressly conditioned on the Executive’s execution
without revocation of the separation agreement and general release described
therein, within the time period prescribed in the separation agreement and
general release (which release shall include, at the Company’s option, a
non-competition obligation during any salary continuation period and (at the
Company’s option) a revocation period of seven (7) business days), and will
commence immediately following a sixty (60) day period following the effective
date of the Executive’s separation from service from the Company (the “Review
Period”) (with the exception of the pro rata annual bonus payment described in
Section 4.e.ii.b., which shall be payable after the bonus funding level is
determined but in no event later than March 15 of the calendar year following
the year in which the Executive’s termination occurs). The separation agreement
and general release will be provided to the Executive on or before the fifth
(5th) day following such separation from service. If the Executive fails or
refuses to return such agreement within the Review Period, the applicable
severance payments and benefits will be forfeited. If the Executive is eligible
for the severance pay and benefits described in Section 4.e.ii., then he shall
not be eligible for and shall not receive the severance pay and benefits
described in Section 4.e.iv. Similarly, if the Executive is eligible for the
severance pay and benefits described in Section 4.e.iv., then he shall not be
eligible for and shall not receive the severance pay and benefits described in
Section 4.e.ii.


vii.In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by Executive as a
result of subsequent employment.
5.Nondisclosure, Non-Solicitation and Assignment Agreement. As a condition of
the Executive’s employment by the Company and the payment of compensation and
receipt of benefits referred to above, the Executive agrees to continue to be
bound by the terms of the standard Nondisclosure, Non-Solicitation and
Assignment Agreement, entered into by the Executive as of May 26th, 2020 (the
“Nondisclosure Agreement”). The Executive acknowledges that the Company would
not offer him employment or provide compensation and/or benefits set forth above
if he was not willing to be bound by the terms of such Nondisclosure Agreement.
6.Notice.
6



--------------------------------------------------------------------------------



a.To the Company. The Executive will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies him
to use):
Douglas M. Fambrough III, Ph.D. President and CEO
Dicerna Pharmaceuticals, Inc.
33 Hayden Ave
Lexington, MA 02140


7



--------------------------------------------------------------------------------



With a copy to:


General Counsel
Dicerna Pharmaceuticals, Inc.
33 Hayden Ave
Lexington, MA 02140


b.To the Executive. All communications from the Company to the Executive
relating to this Agreement shall be sent to the Executive in writing, at the
most recent address on file with the Company.
With a copy to:


Douglas Pagán
5 Winthrop Street Winchester, MA 01890
c.Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or (2)
sent by overnight mail or delivery with confirmation of delivery, in either
case, addressed as required in this section.
7.Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a Company officer duly
authorized by the Board and the Executive. A waiver of any conditions or
provisions of this Agreement in a given instance shall not be deemed a waiver of
such conditions or provisions at any other time in the future.
8.Choice of Law; Forum Selection. The validity, interpretation, construction,
and performance of this Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to its conflicts of laws
principles. Any claims or legal actions by one party against the other regarding
this Agreement shall be commenced and maintained exclusively in any state or
federal court located in the Commonwealth of Massachusetts, and the parties
hereby submit to the jurisdiction and venue of any such court.
9.Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Executive and his estate, but the Executive may not assign or
pledge this Agreement or any rights arising under it. Without the Executive’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.
10.Taxes; Code Sections 409A and 280G.
a.The Company shall withhold taxes from payments it makes pursuant to this
Agreement as it reasonably determines to be required by applicable law.
b.If the benefits set forth in Section 4.e. of this Agreement constitute
“non-qualified deferred compensation” subject to Section 409A, then the
following conditions apply to the payment of such benefits:
i.Any termination of the Executive’s employment triggering payment of benefits
under Section 4.e. must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code, and Treas. Reg.
ii.§1.409A-1(h) before distribution of such benefits can commence. To the extent
that the termination of the Executive’s employment does not constitute a
8



--------------------------------------------------------------------------------



separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by the Executive to the Company at the time the Executive’s
employment terminates), any benefits payable under Section 4.e. that constitute
non-qualified deferred compensation under Section 409A shall be delayed until
after the date of a subsequent event constituting a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes
of clarification, this Section shall not cause any forfeiture of benefits on the
Executive’s part but shall only act as a delay until such time as a “separation
from service” occurs.
iii.If the Executive is a “specified employee” (as that term is used in Section
409A and regulations and other guidance issued thereunder) on the date his
separation from service becomes effective, any benefits payable under Section
4.e. that constitute non-qualified deferred compensation subject to Section 409A
shall be delayed until the earlier of: (A) the business day following the
six-month anniversary of the date his separation from service becomes effective,
or (B) the date of the Executive’s death, but only to the extent necessary to
avoid the adverse tax consequences and penalties under Section 409A. On the
earlier of: (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, or (B) the Executive’s death, the
Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 4.e.
iv.If any amount to be paid to the Executive pursuant to this Agreement is
“deferred compensation” subject to Section 409A, then each such payment which is
conditioned upon Executive’s execution of a release and which is to be paid or
provided during a designated period that begins in one taxable year and ends in
a second taxable year, shall be paid or provided in the later of the two taxable
years.
v.It is intended that each installment of the payments and benefits provided
under Section 4.e. shall be treated as a separate “payment” for purposes of
Section 409A.
vi.Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.
vii.Notwithstanding any other provision of this Agreement to the contrary, in
the event of any ambiguity in the terms of this Agreement, such term(s) shall be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Section 409A, or the payment of increased taxes,
excise taxes or other penalties under Section 409A.
c.The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.
d.If any payment or benefit the Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (whether under this Agreement or otherwise) (such payment or
benefit, for purposes of this section, a “Payment”) would: (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code; and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of
9



--------------------------------------------------------------------------------



the Code (the “Excise Tax”), then such Payment shall be either: (A) the full
amount of such Payment; or (B) such lesser amount as would result in no portion
of the Payment being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local employments
taxes, income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. The Payments
will be reduced in the following order: (A) reduction of any cash severance
payments otherwise payable to the Executive that are exempt from Section 409A of
the Code; (B) reduction of any other cash payments or benefits otherwise payable
to the Executive that are exempt from Section 409A of the Code, but excluding
any payments attributable to any acceleration of vesting or payments with
respect to any equity awards that are exempt from Section 409A of the Code; (C)
reduction of any other payments or benefits otherwise payable to the Executive
on a pro-rata basis or such other manner that complies with Section 409A of the
Code, but excluding any payments attributable to any acceleration of vesting and
payments with respect to any equity awards that are exempt from Section 409A of
the Code; and (D) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity awards that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time.
11.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
12.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.
13.Entire Agreement; Prior Agreements. This Agreement and the Side Letter
Agreement between the Company and the Executive dated as of the Effective Date
together constitute the entire agreement among the parties with respect to the
subject matter hereof and, unless otherwise provided herein, supersede all prior
agreements, negotiations or understandings, written or oral, in respect thereof,
including without limitation that certain offer letter agreement dated April 9,
2020 from the Company to the Executive.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


10




--------------------------------------------------------------------------------



DICERNA PHARMACEUTICALS, INC.




Date: 04/24/2020      /s/ Douglas Fambrough III, Ph.D.
               By: Douglas Fambrough III, Ph.D.
Its: President and CEO






Date: 04/22/2020      /s/ Douglas Pagán
               Douglas Pagán


11

